Opinion by
Mr. Justice Potter,
Judgment of compulsory nonsuit was entered in this case, for the reason that it appeared from the evidence that the plaintiff in anticipation of the stopping of the car, took a position on the outside of an open car, with one foot on the running *149board, and the other on the body of the car. She expected it to stop in front of the car barn, on the near side of Allegheny avenue, but instead of stopping at this point, the car continued in motion and passed across the street, to stop at the far side. The plaintiff remained in the same position, which was evidently insecure, with the result that, as she claims, a sudden jerk threw her off in the middle of the street which the car was crossing. The suggestion of counsel for appellant that she was not voluntarily riding on the running board does not seem to be borne out by the evidence. No satisfactory explanation was given as to why she could not have regained a position upon the body of the ear, when she found that it had passed the point where she first expected to alight. She had been standing between the seats, and the space where she was standing was not apparently filled up when she left it.
In describing the accident, she says: “ I stood where I was, thinking maybe the car would stop ; and before it did stop, it went on faster until it threw me off; it gave a sudden jerk in the middle (of Allegheny avenue).” The evidence does not show that the jerk to which she referred caused any disturbance to any other passenger.
In the case of Barry v. Traction Co., 194 Pa. 576, the plaintiff stood in much the same position as did this appellant, with one foot on the lower step and one on the platform, and while in that position was jolted off at a street crossing. The judgment of nonsuit there entered was affirmed by this court.
Again, in Bumbear v. Traction Co., 198 Pa. 198, we said that a passenger who rides upon the running board of an open car assumes the risks incident to the usual swaying and jolting of the car. And in Bainbridge v. Union Traction Co., 206 Pa. 71, where the plaintiff stepped down on the running board, and while there, the car stopped with a sudden and violent jerk which threw him off, we said : “ When the appellant left his seat where he was safe and stepped down on the running board of the car and remained there while it was in motion, he voluntarily put himself in a place of danger and took upon himself-the risk of his position from any cause.”
Under the authority of these cases, and others which might be cited, the trial court was entirely justified in entering judgment of compulsory nonsuit. The running board is not in*150tended as a place of conveyance, but only as an aid to passengers in getting on and off the car. If passengers voluntarily ride upon it, they must do so at their own risk.
The assignment of error is overruled and the judgment is affirmed.